Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 6-11 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 6-11, drawn to a composition comprising a polyurethane urea in the reply filed on August 1, 2020 is acknowledged.
Claims 14, 15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 6-11 as filed on August 1, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 was considered.

Specification
The use of the trademarks such as Bentone® (e.g., page 12) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claim 10 is objected to because of the following informalities:  “anionically” should presumably recite “anionic”.  Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 8 recites a number-average molecular of ≥ 400 and ≤ 8000 g/mole.  Because the claim recites two separate ranges, it is unclear what range is claimed.
	Claim 8 recites a mean OH functionality of 1.5 to 6.  It is unclear what is meant by a mean OH functionality because a polyol comprises multiple (usually at least three OH groups to distinguish polyols from diols and monoalcohols) OH groups and a polymeric polyol as claimed comprises even more OH groups.  The specification fails to remedy the ambiguity because pages 5 and 13 recite the same language as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viala et al. (US 2014/0105846, published April 17, 2014, of record).
Regarding claim 1
Viala teach a composition comprising a polyurethane urea (title).  
Regarding the product-by-process limitation of a polyurethane urea obtained by a reaction, the patentability of a product does not depend on its method of production.  See MPEP 2113.  Viala teach the polyurethane urea is obtainable by reacting a) a single polyisocyanate containing at least 75 mol% isophorone diisocyanate (IPDI), b) at least one polymeric polyol component, c) at least one hydrophilizing component, and d) a single diamine component containing at least 75 mol% isophoronediamine (IPDA) (abstract; paragraphs [0006]-[0010]; claims).  
	Regarding the intended use of a hair cosmetic as set forth in the preamble, such statements of purpose or intended use have no patentable weight because they do not structurally limit.  See MPEP 2111.02.  Viala teach use in cosmetics and a method for shaping hairstyles (title; abstract; claims 12-13).  
Regarding claim 6
Viala teach the composition can be in the form of a foam, gel, emulsion, solution or cream (paragraph [0087]).
Regarding claim 7
Viala teach the polyisocyanate a) can comprise ≥ 80 mol% IPDI (paragraph [0013])
Regarding claim 8
Viala teach the polyol b) can have number-average molecular weights of ≥ 400 to ≤ 8000 g/mol and/or an average OH functionality of 1.5 to 6 (paragraph [0019]).
Regarding claim 9
Viala teach the polyol b) can be a polyester polyol (paragraphs [0021], [0027]).
Regarding claim 10
Viala teach the hydrophilizing c) can be anionic (paragraphs [0033]-[0034]).  
Regarding claim 11
Viala teach the diamine d) can comprise ≥ 85 mol% IPDA (paragraph [0038]).

	The above teachings therefore anticipate the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/971,337 in view of Viala et al. (US 2014/0105846, published April 17, 2014, of record). 
The instant claims are drawn to a composition comprising a polyurethane urea comprising at least a) a polyisocyanate comprising ≥ 75 mol% isophorone diisocyante, b) a polymeric polyol, c) a hydrophilizing component, and d) an amino-functional chain extender comprising ≥ 75 mol% isophoronediamine.  The composition may be inter alia a gel, b) may have a MW of 400 to 8000 g/mol or/and 1.5 to 6 OH, b) may comprise a polyester, or c) may be anionic.
The copending ‘337 claims are drawn to a composition comprising a polyurethane urea comprising at least a) a polyisocyanate, b) a polymeric polyol, c) an amino-functional chain extender, and optionally d) further hydrophilizing components.  The polyol b) may have a MW of 400 to 4000 g/mol.
The conflicting claims differ with respect to the specific mol% of the specific species as instantly claimed, the form of the composition, the specification of a polyester polyol, and the specification of an anionic hydrophilizing component, however, these differences are bridged by the teachings of Viala.  The teachings of Viala have been described supra.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare polyurethane ureas falling within the genus of those embraced by the copending ‘337 claims according to the process of Viala to arrive at the instantly claimed sub-genus of polyurethane ureas and to utilize said polyurethane ureas in compositions inclusive of gels because such are known in the art to be suitable for cosmetic applications.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633